The administrator of the estate of Elizabeth Bowen, deceased, seeks in this discovery proceeding to recover from the estate of Patrick J. Bowen the proceeds of a savings bank deposit and other personal property. The bank deposit was made by Patrick J. Bowen in his lifetime “ in trust for wife, Elizabeth, 53 years.” Order dismissing petition for discovery of said bank deposit and other personal property unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. [156 Misc. 435.]